UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended January 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition periodfrom,20,to,20. CommissionFileNumber000-32465 MASS MEGAWATTS WIND POWER, INC. (Exact Name of Registrant as Specified in Charter) Massachusetts 04-3402789 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 95 Prescott Street, Worcester, Massachusetts01605 (Address of Principal Executive Offices) (508) 751-5432 (Registrant's Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in this Form 10-Q or any amendment to this Form 10-Q.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer o o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act).Yes o No x There were 8,015,196 shares of the Registrant's no par value common stock outstanding as of March 12, 2010. Mass Megawatts Wind Power, Inc. (A Development Stage Enterprise) CONTENTS PartI - Financial Information Item1. FinancialStatements 1 Item2. Management's Discussion & Analysis and Plan of Operation 6 Item3. Quantitative and Qualitative Disclosures about Market Risks 9 Item4. ControlsandProcedures 9 PartII - Other Information Item1. Legal Proceedings 10 Item2. Changes in Securities 10 Item3. Defaults on Senior Securities 11 Item4. Submission of Matters to a Vote of Security Holders 11 Item5. Other Matters 11 Item6. Exhibits and Reports on Form 8-K 11 Signatures 12 Table of Contents PARTI - FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS CONTENTS FinancialStatements: Balance Sheets as of January 31, 2010, and April 30, 2009 (Unaudited) 1 Statements of Operations for the Three and Nine Months Ended January 31, 2010 and 2009 (Unaudited) and for the Period May 27, 1997 (Date of Inception) to January 31, 2010 (Unaudited) 2 Statements of Cash Flows for the Nine Months Ended January 31, 2010 and 2009 (Unaudited) and for the Period May 27, 1997 (Date of Inception) to January 31, 2010 (Unaudited) 3 Notes to Unaudited Financial Statements 4 Table of Contents PARTI-FINANCIALINFORMATION Mass Megawatts Wind Power, Inc. (A Development Stage Company) Balance Sheets (Unaudited) January 31, April 30, Current Assets: Cash $ $ Contracts receivable Prepaid expenses and other current assets Costs in excess of billings on uncompleted contracts - Total current assets Fixed assets, net of accumulated depreciation of $26,697 and $25,191, respectively Total Assets $ $ Current liabilities: Accounts payable and accrued liabilities $ $ Provision for loss on contract - Due to stockholder Deferred income Total current liabilities Stockholders' equity (deficit): Common stock; no par value; 12,000,000 shares authorized; 8,015,196 issued and outstanding at January 31, 2010; 7,000,000 authorized; 6,765,676 issued and outstanding at April 30, 2009 Deficit accumulated during development stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these unaudited financial statements. 1 Table of Contents Mass Megawatts Wind Power, Inc. (A Development Stage Company) Statements of Operations (Unaudited) May 27, 1997 Inception Three Months Ended Nine Months Ended through January 31, January 31, January 31, Contract revenues earned $
